Title: To James Madison from Aaron Haight Palmer, 2 January 1809
From: Palmer, Aaron Haight
To: Madison, James



Second day, (Monday) evening 2 January 1809.

Incited by motives of an honourable ambition to serve my country, induces me to proffer thee my services, and propose myself as a candidate for a situation under Government; particularly, one in which a knowledge of several languages would be requisite; either in the foreign or home department; the duties of which I might be capacitated to fulfil, with honour to myself, and to thy satisfaction. Permit me to assure thee of my entire devotedness to thy service.

Aaron H. Palmer

